11/18/2022



                                                                                                      Case Number: DA 22-0497




                                                                                     km

                                                                                      NOV 1 8 2022
                                                                                   Bowen Greenwood
                                                                                 C1,_,A of Supreme Court
                                                                                     State of tVlontana



                  IN THE SUPREME COURT OF THE STATE OF MONTANA
                     THE OFFICE OF THE CLERK OF SUPREME COURT
                             HELENA, MONTANA 59620-3003

                                            Supreme Court No.
                                               DA 22-0497

STATE OF MONTANA,

            Plaintiff and Appellee,

      v.                                                                       GRANT OF EXTENSION

THOMAS RONALD KNUDSON,

            Defendant and Appellant.

       Pursuant to authority granted under M. R. App.P. 26(1), Appellant is given an extension of time
until December 19, 2022, to prepare, file, and serve the Appellant's brief.

DATED this November 18, 2022



                                                                           Bowen Greenwood
                                                                           Clerk of the Supreme Court




c:     Thomas Ronald Knudson, Austin Miles Knudsen, Stephen A. Gannon




           PO BOX 203003 • HELENA MT • 59620-3003 • TELEPHONE: (406) 444-3858 • FAX: (406) 444-5705